Citation Nr: 1432714	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-04 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for bursitis, degenerative joint disease of the right shoulder, status-post hemiarthroplasty, rated as 40 disabling prior to January 16, 2009 and 50 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected bursitis, degenerative joint disease of the right shoulder, status-post hemiarthroplasty.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1977 to August 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and issued by the RO in Nashville, Tennessee which, in pertinent part, granted the Veteran's claim for an increased rating for bursitis, degenerative joint disease of the right shoulder, and assigned a 40 percent rating, effective August 29, 2008.  

In addition, the Veteran appeals from a July 2009 rating decision which denied his claim for service connection for hepatitis C.

In a May 2009 rating decision, the Veteran's claim for an increased rating for his right shoulder disorder was partially granted, and a 50 percent rating was assigned, effective January 16, 2009. However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2010, the Veteran's service-connected bursitis, degenerative joint disease of the right shoulder was recharacterized by the RO to include status-post hemiarthroplasty.

In May 2012, the Board remanded the instant claim for an increased rating for a right shoulder disorder and claim for service connection for hepatitis C to allow a requested VA hearing to be conducted.  Such a hearing was scheduled in July 2012.  However, the Veteran did not report for the scheduled hearing and he has not provided good cause as to why a new hearing should be scheduled.  Therefore, the request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board notes that the issue of entitlement to a TDIU was denied in a June 2012 rating decision, which the Veteran did not appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected right shoulder disorder, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's claim for a higher rating, it has been listed on the first page of this decision.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA reveals a June 2014 Informal Hearing Presentation submitted by the Veteran's representative as well as VA treatment records dated through April 2012; such records were not considered in the August 2011 supplemental statement of the case (SSOC).  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

The Board notes that VA treatment records dated after April 2011, which are contained in both the Veteran's physical claims file and his Virtual VA file, were not considered by the agency of original jurisdiction (AOJ) in its August 2011 SSOC.  The Veteran has not waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304(c) (2013).  However, as the Veteran's claims are being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R.             § 3.159(c) (2013).

The Board notes that the Veteran was last afforded a VA examination in April 2011 in order to determine the current nature and severity of his service-connected right shoulder disorder.  This text of this examination report indicates that the Veteran had undergone a hemiarthroplasty in September 2010; it is not clear whether this surgery resulted in a shoulder replacement (prosthesis) as applicable under Diagnostic Code 5051.  38 C.F.R. § 4.71a.  In addition, the examination report does not address whether the Veteran suffers from nonunion of the humerus (false flail joint) or loss of the head of the humerus (flail shoulder).  Such findings are necessary to determine whether the Veteran is entitled to a higher rating.  Therefore, on remand, a new VA examination should be conducted to determine the nature and severity of the Veteran's service-connected right shoulder disorder.

Furthermore, as discussed above, the issue of entitlement to a TDIU due to the service-connected right shoulder disorder has been raised by the record.  As previously stated, when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability. See Rice, supra.  In light of the Veteran's contention that he was unable to work due to his service-connected right shoulder disorder on appeal, the issue of entitlement to a TDIU has been raised in this case.  The Board also notes that the Veteran has not filed a Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  The Veteran should be requested to complete such a form on remand.
The Veteran's treating VA physician indicated that the Veteran could not currently work due his right shoulder in December 2010 and February 2011 but did not indicate whether he was employable.  Further, an April 2011 VA examiner noted that the Veteran was "totally unable to work" due to his severe and constant right shoulder pain but it is not clear whether this is a factual determination by the examiner or the Veteran's own report.  Therefore, the AOJ should obtain an opinion as to whether the Veteran is able to obtain and maintain employment on remand.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

With regards to the Veteran's claim for service connection for hepatitis C, he has alleged being treated for hepatitis during service.  Service treatment records reflect that he was seen for a follow-up visit in April 1980 due to hepatitis and that he had been in the hospital for 17 days.  During a May 2009 VA examination, the Veteran reported that he had been hospitalized at Fort Drum, New York in early 1980 for treatment related to jaundice.  Records related to such hospitalization are not located in the claims file.  Therefore, while on remand, an attempt to obtain such records should be made.

The Board observes that he was afforded a VA examination in May 2009 so as to determine the current nature and etiology of his hepatitis C.  Therefore, if any additional service treatment records are obtained, the AOJ should review them and then conduct any additionally indicated development, to include obtaining a VA examination and/or addendum opinion, deemed necessary to decide the claim for service connection for hepatitis C.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to secure the Veteran's service treatment records related to any hospitalization for hepatitis, dated between January 1980 and April 1980, at Fort Drum from any appropriate source, to include the National Personnel Records Center.  Please note that clinical records may be filed under the name of the facility rather than the service member.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Obtain the Veteran's updated VA treatment records documenting treatment for his claimed hepatitis C and right shoulder disorders.  Such records dated through April 2012 from the VA Medical Center in Mountain Home have been associated with the Veteran's claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Furnish to the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU due to a right shoulder disorder.

4.  If any additional service treatment records are obtained, the AOJ should review them and then conduct any additionally indicated development, to include obtaining any VA examination and/or addendum opinion, deemed necessary to decide the claim for service connection for hepatitis C.

5.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected bursitis, degenerative joint disease of the right shoulder, status-post hemiarthroplasty.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected right shoulder disability.  The examiner should determine whether the Veteran has a right shoulder replacement (prosthesis) and whether there are chronic residuals such as severe, painful motion or weakness.  The examiner should also indicate whether the Veteran has nonunion of the humerus (false flail joint) or loss of head of the humerus (flail shoulder).

The examiner should also offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected right shoulder disorder taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

A rationale should be provided for any opinion offered.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence and legal authority, to include consideration 38 C.F.R. § 4.71a, Diagnostic Code 5051 for shoulder replacement (prosthesis).  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

